ACCEPTED
                                                                                           03-14-00808-CV
                                                                                                   5696332
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      6/16/2015 2:13:57 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-14-00808-CV

                    IN THE THIRD COURT OF APPEALS             FILED IN
                                                       3rd COURT OF APPEALS
                              AUSTIN, TEXAS                AUSTIN, TEXAS
                  _______________________________________
                                                       6/16/2015 2:13:57 PM
                                                                    JEFFREY D. KYLE
                             ROSENDO MORALES,                            Clerk
                                  Appellant,

                                          v.

  TEXAS DEPARTMENT OF INSURANCE, DIVISION OF WORKERS’
  COMPENSATION and COMMISSIONER RYAN BRANNAN, IN HIS
                    OFFICIAL CAPACITY,
                          Appellees.
           _______________________________________

   On Appeal from the 146th Judicial District Court, Cause No. 269,135-B;
                 before the Honorable Jack Weldon Jones
               _______________________________________

  APPELLEES TEXAS DEPARTMENT OF INSURANCE, DIVISION OF
  WORKERS’ COMPENSATION AND COMMISSIONER BRANNAN’S
     UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF
           _______________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellees, the Texas Department of Insurance, Division of Workers’

Compensation and Commissioner Ryan Brannan, respectfully move this Court for

an extension of the deadline for filing their initial brief. In support, Appellees show

the Court as follows:

      1.     Appellees’ initial brief is currently due on June 26, 2015. Appellees

request an extension of their briefing deadline to Monday, July 27, 2015.
      2.     Appellees request an extension of time based on Appellees’ counsel’s

current caseload and need to fully address the complex issues and briefing in this

case, which Appellees believe warrant this request for extension.

      3.     Appellees move for this extension not to delay proceedings but to allow

their counsel sufficient time to adequately prepare and file a brief that fully addresses

the issues in this appeal.

      4.     Appellee’s counsel conferred with Appellant’s counsel about this

motion, and Appellant’s counsel stated that he does not oppose the requested

extension.

      Accordingly, Appellees respectfully request an extension of time to and

including Monday, July 27, 2015 to file and serve their initial brief.

Dated:       June 16, 2015.

                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         CHARLES E. ROY
                                         First Assistant Attorney General

                                         JAMES E. DAVIS
                                         Deputy Attorney General for Civil Litigation

                                         DAVID A. TALBOT, JR.
                                         Chief, Administrative Law Division

                                           2
/s/Adrienne Butcher
ADRIENNE BUTCHER
State Bar No. 24050363
Assistant Attorney General
Administrative Law Division
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 463-1410
Facsimile: (512) 320-0167

Counsel for Appellees Texas Department of
Insurance,    Division     of   Workers'
Compensation and Commissioner Ryan
Brannan




  3
                     CERTIFICATE OF CONFERENCE

      Counsel for Appellees conferred with counsel for Appellant about the
contents of this motion, and Appellant’s counsel stated he is unopposed to the
requested extension.

                                     /s/Adrienne Butcher
                                     ADRIENNE BUTCHER
                                     Assistant Attorney General


                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and forgoing
document has been served by facsimile on this date, the 16th day of June, 2015, on
the following:

Bradley Dean McClellan
State Bar No. 13395980
Of Counsel, THE LAW OFFICES OF RICHARD PENA, P.C.
1701 Director’s Blvd., Suite 110
Austin, Texas 78744
Facsimile: (512) 327-8354
Email: Brad.McClellan@yahoo.com
Counsel for Appellant

                                     /s/Adrienne Butcher
                                     ADRIENNE BUTCHER
                                     Assistant Attorney General




                                        4